Exhibit 10.3

 

1195 NW Compton Drive, Beaverton, OR 97006-1992, USA

Phone: +1-503-748-1100 Fax: +1-503-748-1244 www.planar.com

   LOGO [g45418img01.jpg]

April 10, 2007

Terri Timberman

4845 Kim Drive

Pocatello, Idaho 83204

Dear Terri,

Further to our discussions, I am pleased to be in a position to ask you to join
the Planar Executive Team in the role of Vice President of Human Resources,
reporting to me starting May 14, 2007.

We hope you will confirm your favorable consideration of this offer that
includes the following core components:

 

  •  

Starting annual salary at $200,000, paid bi-weekly.

 

  •  

Bonus Plan eligibility at 60% of annual base pay at target for the year. Bonus
awards are paid after the end of each quarter, subject to performance metrics
being met. You will be eligible for a pro rated share of any payment due for Q3
results provided that your start date is before the end of Q3, no later than
June 30, 2007. You will also be eligible for a pro rated share of any payment
for full year performance as well.

Upon your acceptance I will be making the following stock grant recommendations
for approval by the Board Compensation Committee:

 

  •  

New Hire stock option grant of fifty thousand (50,000) shares that will vest
over a three year time period: 33% on the grant anniversary date (board
approval) and 8.375% each quarter thereafter.

 

  •  

New Hire restricted stock grant of twenty thousand (20,000) performance-based
restricted shares that will vest when defined metrics in the 2007-2009 Long Term
Incentive Plan are met.

 

  •  

New Hire restricted stock grant of ten thousand (10,000) time based restricted
stock shares that will vest one third on each of the first three anniversaries
of your start date.

This offer includes the following company-funded assistance with regard to your
required relocation from Pocatello to the Portland area:

 

  •  

Pre-move house hunting trip. One or two round-trips for you and/or your spouse
for the purpose of selecting a residence in the Portland area, to include up to
five nights of lodging and reimbursement of reasonable expenses related to
accommodation, meals and transportation.



--------------------------------------------------------------------------------

  •  

Temporary accommodation costs for up to 90 days, if required prior to completing
the final move.

 

  •  

Coach class air fare for you and/or your spouse to make a return trip to
finalize arrangements for the move.

 

  •  

Reimbursement for up to $30,000 of costs incurred in selling your home.

 

  •  

Payment for transportation of household goods through Swartz Moving & Storage,
including one vehicle, and blanket transportation insurance.

As discussed, an integrated employment agreement for eligible executive staff
members is under development and is expected to be finalized soon. I have
enclosed a draft for your perusal. You will be entitled to severance protections
provided to other members of the executive staff but, in any event, we agree to
grant you severance protections no less favorable than the following:

CHANGE IN CONTROL

 

  •  

Cash and Benefits on termination

 

  ¡  

1 x annual total targeted compensation

 

  ¡  

18 months company-paid COBRA

 

  •  

Equity

 

  ¡  

100% vesting of all time-based stock options and restricted shares

 

  ¡  

Conversion of unvested performance-based restricted shares to time-based shares,
if there is no termination

SEVERANCE IN THE EVENT OF TERMINATION WITHOUT CAUSE

 

  •  

Severance payment of 12 months base pay

 

  •  

18 months company-paid COBRA

 

  •  

Stock vesting stops on termination (90 days to exercise vested shares)

 

  •  

Executive outplacement on delivery of service

Planar offers an Employee Share Purchase Plan whereby employees can purchase
company stock at a 15% discount through direct payroll deductions. Your first
opportunity to join the plan will be in mid-September, 2007 for the October,
2007 through March, 2008 period.

Other standard employee benefits offered include:

•  

401(k) retirement savings plan with company match and immediate vesting.

 

•  

Medical insurance coverage through CIGNA, and Flexible Health Spending Account
option.

 

•  

PTO (paid time off) of 20 days in first year. This includes a bank of 40
available hours on hire and accrual at 4.62 hours per pay period through the
rest of the year. After five years of service the PTO accrual rate is increased
to 7.7 hrs per pay period amounting to five weeks per year. Planar has eleven
paid holidays per year, three of which are floating days determined by the
company.

As part of our commitment to providing a safe, drug free environment for our
employees, all employment offers are contingent upon the prospective new hire
passing a drug screen prior to joining Planar. The testing center recommended by
our vendor for your zipcode is: Labcorp, 444 Hospital Way St 401, Pocatello, ID
83201. Phone 208-232-6740. Please add your social security number to the
enclosed form and take it with you to the lab.



--------------------------------------------------------------------------------

Terri, I welcome this opportunity to have you join Planar and look forward to
receipt of a signed acceptance, marked for my attention. I am also enclosing: a)
a Proprietary and Intellectual Property Agreement that requires your perusal and
signature for delivery with your job offer acceptance and b) a copy of our
current Benefits Plan brochure.

I am proposing a start date of Monday, May 14, 2007. During the first three days
of employment, you will be asked for your current driver’s license and original
social security card, or a current passport and visa to satisfy the USCIS I-9
work authorization process.

Sincerely,

 

/s/ Gerry Perkel

Gerry Perkel Chief Executive Officer Planar Systems, Inc.

While it is our belief that our relationship will be a positive one, it is
appropriate to advise you that Planar Systems, Inc. is an “at-will” employer and
does not offer employment on a fixed term basis. Either you or the company can
terminate the working relationship at any time and for any reason. The
representations in this letter and from our meeting with you should not be
construed in any manner as a proposed contract for any fixed term or for any
specific terms and conditions of employment contrary to an “at-will”
relationship.

I ACCEPT THIS OFFER

 

/s/ Terri Timberman

    April 16, 2007 Terri Timberman     Date

Encs:

Benefits summary brochure

Intellectual Property/Confidentiality Agreement

Draft Executive Employment Agreement

Form for drug screening process